     Case 8:19-cv-01234-DSF-E Document 1 Filed 06/20/19 Page 1 of 22 Page ID #:1



1       David S. Casey, Jr., SBN 060768
        dcasey@cglaw.com
2
        Gayle M. Blatt, SBN 122048
3       gmb@cglaw.com
        Jeremy Robinson, SBN 188325
4       jrobinson@cglaw.com
5       Seth Barron, SBN 325459
        sbarron@cglaw.com
6       CASEY GERRY SCHENK
7
        FRANCAVILLA BLATT & PENFIELD, LLP
        110 Laurel Street
8       San Diego, CA 92101
        Telephone: (619) 238-1811
9
        Facsimile: (619) 544-9232
10
       Attorneys for Plaintiff and the
11     Proposed classes
12
       [Additional Counsel on Signature Page]
13

14                          UNITED STATES DISTRICT COURT
15                         CENTRAL DISTRICT OF CALIFORNIA
16
        Jordan Hull, on behalf of himself           CASE NO.
17      and all other persons similarly
        situated,                                   Class Action Complaint for
18                                                  Damages
19                             Plaintiff,
                                                    Demand for Jury Trial
20
        v.
21
        First American Financial
22      Corporation and First American
23
        Title Company,

24                            Defendants,
25
              1.    Every year millions of Americans buy a home. Buying a home
26
        requires turning over crucial personal identifying information (“PII”) and
27
        valuable financial information, including social security numbers, income tax
28


                                                                                   Page 1
                                         Class Action Complaint
     Case 8:19-cv-01234-DSF-E Document 1 Filed 06/20/19 Page 2 of 22 Page ID #:2



1          information, and banking information. Any of this highly sensitive
2          information, in the wrong hands, can be used to fraudulently open new
3          accounts, use existing accounts, perpetrate identity fraud or impersonate
4          victims in myriad schemes, all of which can cause grievous financial harm,
5          wreck victim’s credit scores for years, and cause victims to spend countless
6          hours mitigating the impact
7                2.      Every year millions of Americans have their most valuable PII
8          stolen and sold online because of massive data breaches of major
9          corporations. Yet, despite the dire warnings about the severe impact of data
10         breaches on Americans of all economic strata, some companies still fail to put
11         adequate security measures in place to protect their customers’ data.
12               3.      Defendants First American Financial Corporation and First
13         American Title Company (collectively “First American”) are among those
14         companies that have utterly failed to meet the basic but essential obligation to
15         protect the personal and financial data entrusted to them by their customers.
16               4.      While First American promises cutting edge data security, it does
17         not deliver. In its privacy policy, First American repeatedly promises to keep
18         its customers’ personal information safe and secure both online and offline in
19         secure facilities with 24/7 monitoring. 1 The first heading in bold lettering
20         under the “Privacy Info page is a message: “We Are Committed to
21         Safeguarding Customer Information.”2
22               5.      First American promises, “We will use our best efforts to ensure
23         that no unauthorized parties have access to any of your information. We
24         restrict access to nonpublic personal information about you to those
25         individuals and entities who need to know that information … We currently
26

27     1
           https://www.firstam.com/mortgagesolutions/solutions/cleanfile-solutions/document-management.html
       2
28         https://www.firstam.com/privacy-policy/index.html



                                                                                                    Page 2
                                              Class Action Complaint
     Case 8:19-cv-01234-DSF-E Document 1 Filed 06/20/19 Page 3 of 22 Page ID #:3



1          maintain physical, electronic, and procedural safeguards that comply with
2          federal regulations to guard your nonpublic personal information.” 3
3                6.    These representations and promises were false. There was a
4          dangerous and easily exploitable flaw in First American’s website that put
5          millions of users’ most sensitive PII at risk. Gaining access to millions of user
6          files only required changing the final digits of the “DocumentID” in the URL
7          given to each customer to access their files. For example, a First American
8          customer is sent a link giving them access to their documents, e.g.,
9          “DocumentID=00000054. By changing the 4 to a 7, 8, 9 etc. one could instantly
10         access 885 million private documents by going down the list.
11               7.    This security flaw is so basic, it is incomprehensible how a
12         company that collects sensitive PII, much less one the size of First American,
13         could allow it to exist.
14               8.    Plaintiff and the class members reasonably relied on First
15         American’s representations or omissions, both express and implied, in
16         providing their PII.
17               9.    As a result of First American’s misrepresentations and omissions
18         regarding its data security, its breach of its own contractual terms, and its
19         negligence in failing to provide adequate data security, the PII of Plaintiff and
20         the class was exposed to the world for easy picking. Plaintiff and the class
21         thus not only did not get the benefit of their bargain with First American—
22         Plaintiff and the class paid substantial amounts for First American’s
23         services—they are also now at much higher risk for cybercrimes of all kinds.
24                                         THE PARTIES
25               10.   Defendant First American Financial Corporation is a Delaware
26         corporation with its principal place of business in Santa Ana, California.
27

28
       3
           Id.

                                                                                      Page 3
                                         Class Action Complaint
     Case 8:19-cv-01234-DSF-E Document 1 Filed 06/20/19 Page 4 of 22 Page ID #:4



1             11.     Defendant First American Title Company is a California
2       corporation with its principal place of business in Santa Ana, California. First
3       American Title Company is a subsidiary of First American Financial
4       Corporation.
5             12.     First American Financial Corporation and First American Title
6       Corporation are “financial institutions” as defined in the California Financial
7       Information Privacy Act, California Financial Code § 4050, et seq., and the
8       Gramm-Leach-Bliley Act, Pub.L. 106–102, 113 Stat. 1338. As such, they are
9       subject to those laws’ data privacy protections.
10            13.     Plaintiff Jordan Hull is a resident of San Diego, California. He
11      bought a home in August of 2010 and purchased title insurance from First
12      America to cover the property. Plaintiff Hull reasonably believed First
13      American would keep his PII secure. Had First American disclosed to
14      Plaintiff Hull that his PII would not be kept secure and instead would be
15      easily accessible to even the most novice hacker, he would not have chosen to
16      use First American in his home buying transaction.
17                               JURISDICTION AND VENUE
18            14.     Subject matter jurisdiction in this civil action is authorized
19      pursuant to 28 U.S.C. § 1332(d) because there are more than one hundred
20      Class members, at least one class member is a citizen of a state different from
21      that of Defendants, and the amount in controversy exceeds $5 million,
22      exclusive of interest and costs.
23            15.     This Court has personal jurisdiction over Defendants because
24      they maintain their principal places of business in this District, are registered
25      to conduct business in California, and have sufficient minimum contacts with
26      California.
27            16.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)
28      because Defendants reside in this District and a substantial part of the events

                                                                                       Page 4
                                        Class Action Complaint
     Case 8:19-cv-01234-DSF-E Document 1 Filed 06/20/19 Page 5 of 22 Page ID #:5



1          or omissions giving rise to Plaintiff’s and Class members’ claims occurred in
2          this District.
3                17.    Application of California law to this dispute is proper because
4          Defendants’ headquarters are in California, the decisions or actions that gave
5          rise to the underlying facts at issue in this Complaint were presumably made
6          or taken in California, and the misconduct emanated from California.
7          Additionally, Defendants’ employees involved in the misconduct are
8          presumably located at Defendants’ headquarters.
9                                      FACTUAL ALLEGATIONS
10
       A.       First American collects and stores the PII of millions of customers and
11              then fails to provide even the most basic data security for it
12               18.    First American is a behemoth in the title insurance industry. It
13         ranked number 491 on 2019’s 500 largest US companies with a revenue of
14         $5.7 billion in 2018. 4 Apart from title insurance, First American also offers
15         “lender’s insurance”, “mortgage solutions”, “real estate data solutions”, and
16         “trust services.” 5
17               19.    Title insurance is meant to protect property owners: first, by
18         discovering potential title issues (liens, claims, etc.) before they arise through
19         a title search; and second, by defending the property owner against
20         challenges to the validity and legality of title. Anyone looking for a home
21         loan is required to purchase title insurance so the lender can protect itself if
22         the seller encounters legal obstacles to transferring the title. A real estate
23         owner may also choose to purchase title insurance to ensure there are no
24

25

26
       4 https://www.washingtonpost.com/technology/2019/05/24/security-blog-reports-that-first-american-left-
27
       hundreds-millions-records-exposed/?noredirect=on&utm_term=.776bcfe7dd2e
       5
28       https://www.firstam.com/index.html



                                                                                                     Page 5
                                             Class Action Complaint
     Case 8:19-cv-01234-DSF-E Document 1 Filed 06/20/19 Page 6 of 22 Page ID #:6



1          issues with the title. 6
2                20.    Title insurance is also very costly. As Forbes noted in 2006, First
3          American prices its title insurance at 1,300% above its margin cost. The
4          average policy with First American (in 2006) cost about $1,500 but running a
5          title search—now that records are available online—costs as little as $25.16.
6          And First American spends only about $75 per policy to pay claims. 7
7                21.    Customers reasonably believe that, at a minimum, the large sum
8          they pay towards title insurance buys them security and peace of mind that
9          their sensitive documents will be securely stored. As Ben Shoval, the man
10         who discovered the First American breach, explains: “The title insurance
11         agency collects all kinds of documents from both the buyer and seller,
12         including Social Security numbers, driver’s licenses, account statements …
13         You give them all kinds of private information and you expect that to stay
14         private.”8
15     B.       First American falsely represents it will keep customers’ PII secure
16               22.    First American promises its customers “Secure Online Access”
17         and claims to provide a document management program “aimed at
18         mitigating risk.”9 They even offer “Cyber Liability Insurance10” ironically,
19         designed in part to protect companies in the event of a data breach.
20               23.    In its privacy policy, First American repeatedly promises to keep
21         their customers’ personal information safe and secure both online; and offline
22

23

24
       6 https://www.forbes.com/sites/jordanlulich/2018/06/21/what-is-title-insurance-and-why-its-
25     important/#69dd61b312bb
       7
         https://www.forbes.com/forbes/2006/1113/148.html#1d7603526627
26     8
         https://krebsonsecurity.com/2019/05/first-american-financial-corp-leaked-hundreds-of-millions-of-title-
       insurance-records/
27     9
         https://www.firstam.com/mortgagesolutions/solutions/cleanfile-solutions/document-management.html
       10
28        https://www.firstam.com/title/agency/agency-insurance/



                                                                                                        Page 6
                                              Class Action Complaint
     Case 8:19-cv-01234-DSF-E Document 1 Filed 06/20/19 Page 7 of 22 Page ID #:7



1       in secure facilities with 24/7 monitoring. 11
2              24.    The first heading on the “Privacy Info page states in bold
3       lettering: “We Are Committed to Safeguarding Customer Information.”12
4              25.    First American then promises, “We will use our best efforts to
5       ensure that no unauthorized parties have access to any of your information.
6       We restrict access to nonpublic personal information about you to those
7       individuals and entities who need to know that information … We currently
8       maintain physical, electronic, and procedural safeguards that comply with
9       federal regulations to guard your nonpublic personal information.” 13
10             26.    The claims would be material to consumers. The real estate
11      business is rife with cyberfraud, with the FBI noting that from 2015 to 2017,
12      there was a 1100% rise in the number of victims and a 2200% rise in losses14:
13

14

15

16

17

18

19

20

21

22

23

24

25

26
       11
27        https://www.firstam.com/privacy-policy/index.html
       12
          https://www.firstam.com/privacy-policy/index.html
       13
28        Id.
       14
           https://www.ic3.gov/media/2018/180712.aspx

                                                                                   Page 7
                                            Class Action Complaint
     Case 8:19-cv-01234-DSF-E Document 1 Filed 06/20/19 Page 8 of 22 Page ID #:8



1

2

3

4

5

6

7

8

9

10

11                27.    But, as alleged below, First Americans’ representations were false.
12      In fact, First American did not have even the most rudimentary form of
13      security—no data encryption, no passwords, nothing.
14                28.    Further, First American stores its customers’ PII “indefinitely”:
15      “We may, however, store such information indefinitely, including the period
16      after which any customer relationship has ceased. Such information may be
17      used for any internal purpose, such as quality control efforts or customer
18      analysis.”15 Meaning, once a customer has given First American his or her PII,
19      that PII remains in First American’s systems forever.
20                29.     “Former customers” are told: “Even if you are no longer our
21      customer, our Privacy Policy will continue to apply to you.”. 16
22
       C.        First American exposes its customers’ most sensitive PII to the world
23               with absolutely no security
24                30.    On May 24, 2019, Brian Krebs from “KrebsOnSecurity”—a
25      cybersecurity researcher—reported a massive vulnerability in the security of
26      First America’s website that would allow anyone to access over 880 million
27
       15
28          https://www.firstam.com/privacy-policy/index.html
       16
            Id.

                                                                                      Page 8
                                              Class Action Complaint
     Case 8:19-cv-01234-DSF-E Document 1 Filed 06/20/19 Page 9 of 22 Page ID #:9



1       documents, with the earliest dating back more than 16 years. Krebs noted
2       that, without password authentication even a “novice” level hacker could
3       easily gain access to files containing bank account numbers, social security
4       numbers, financial and tax records, and images of driver’s licenses. 17
5              31.     Krebs’ report was based, in part, on information he received from
6       real estate developer Ben Shoval, who first uncovered the security lapse. Mr.
7       Shoval tried to contact First American to inform them that there was a
8       problem, but First American failed to respond.
9              32.     As alleged previously, the security lapse allowed anyone to gain
10      access to millions of user files by simply changing the end digit of the
11      “DocumentID” in the URL, i.e., by changing the 54 in the
12      “DocumentID=00000054” to any other number, a hacker could instantly
13      access 885 million private documents.
14             33.     Krebs noted that the information exposed by First American
15      “would be a virtual goldmine for phishers and scammers involved in so-
16      called Business Email Compromise scams, which often impersonate real
17      estate agents, closing agencies [and] title and escrow firms in a bid to trick
18      property buyers into wiring funds to fraudsters.” The FBI reports that these
19      types of scams are one of the costliest forms of cybercrime today.18
20

21

22

23

24

25

26
       17
27        https://krebsonsecurity.com/2019/05/first-american-financial-corp-leaked-hundreds-of-millions-of-title-
       insurance-records/
28     18
          Federal Bureau of Investigation, Internet Crime Complaint Center, “2018 Internet Crime Report,”
       https://www.ic3.gov/media/annualreport/2018_IC3Report.pdf

                                                                                                         Page 9
                                              Class Action Complaint
     Case 8:19-cv-01234-DSF-E Document 1 Filed 06/20/19 Page 10 of 22 Page ID #:10



1                  34.     The Business Email Compromise scam can take many different
2        forms, but usually resembles the chart below:
3

4

5

6

7

8

9

10

11

12

13

14
                   35.     First American also ignored requests for comment from several
15
         media outlets. Instead, they released a public statement on their website on
16
         May 28, 2019, acknowledging the website’s “design defect” that gave
17
         “unauthorized access to customer data.” Currently the part of the website at
18
         issue is shut down pending an “internal review.” First American’s CEO also
19
         promised in the statement that, “they are thoroughly investigating the matter
20
         and are fully committed to protecting the security, privacy, and
21
         confidentiality of the information entrusted to us by our customers.”19
22
                   36.     Although it has been shut down, security researcher John
23
         Wethington says that 6,000 of the documents are still accessible through
24
         search engine caches. 20
25

26

27
        19
28           https://www.firstam.com/incidentupdate/update20190528.html
        20
             https://techcrunch.com/2019/05/24/first-american-millions-sensitive-records/

                                                                                            Page 10
                                                 Class Action Complaint
     Case 8:19-cv-01234-DSF-E Document 1 Filed 06/20/19 Page 11 of 22 Page ID #:11



1               37.     This exposure is tremendously problematic. Cybercrime is rising
2        at an exponential rate, as shown in the FBI’s Internet Crime Complaint
3        statistics chart below:
4

5

6

7

8

9

10

11

12

13

14

15

16

17              38.     Following the announcement of the security vulnerability, the
18       New York Department of Financial Services opened an investigation into the
19       problem.21 New York recently passed some of the toughest cybersecurity
20       regulations which went into effect in March 2019. Financial companies must
21       now report on measures they have put in place to protect sensitive data.
22       Companies that willfully or recklessly violate these regulations will be
23       subject to fines. 22
24

25

26
        21
27         First American Mortgage Faces NY Regulator Inquiry, Lawsuit Bank Information Security,
        https://www.bankinfosecurity.com/first-american-faces-ny-regulator-lawsuit-over-exposure-a-12548 (last
28      visited Jun 12, 2019)
        22
           https://krebsonsecurity.com/tag/new-york-department-of-financial-services/

                                                                                                       Page 11
                                               Class Action Complaint
     Case 8:19-cv-01234-DSF-E Document 1 Filed 06/20/19 Page 12 of 22 Page ID #:12



1                                CLASS ACTION ALLEGATIONS
2              39.       Pursuant to Rule 23 of the Federal Rules of Civil Procedure,
3        Plaintiff brings this action on behalf of himself and the following proposed
4        Classes:
5              A.    The Nationwide Class
6              40.   Plaintiff seeks to represent a proposed Nationwide class (the
7        “Nationwide Class”), defined as follows:
8              All persons in the United States who purchased First
9
               American’s title insurance or used any of First American’s
               other closing services.
10
               B.    The California Subclass
11

12             41.   Plaintiff seeks to represent a subclass comprised of California
13       residents (the “California Subclass”), defined as:
14             All persons residing in the state of California who purchased
               First American’s title insurance or used any of First American’s
15
               other closing services.
16
               42.   Except where otherwise noted, “the Class” and “Class members”
17
         shall refer to members of the Nationwide Class and the California Subclass,
18
         collectively.
19
               43.   Excluded from the proposed class are Defendants; any affiliate,
20
         parent, or subsidiary of Defendants; any entity in which Defendants have a
21
         controlling interest; any officer, director, or employee of Defendants; any
22
         successor or assign of Defendants; anyone employed by counsel in this
23
         action; and any judge to whom this case is assigned, his or her spouse, and
24
         members of the judge’s staff.
25
               44.   Numerosity. Members of the proposed class likely number in the
26
         millions and are thus too numerous to practically join in a single action.
27
         Membership in the class is readily ascertainable from Defendants’ own
28
         records.
                                                                                   Page 12
                                         Class Action Complaint
     Case 8:19-cv-01234-DSF-E Document 1 Filed 06/20/19 Page 13 of 22 Page ID #:13



1             45.      Commonality and Predominance. Common questions of law and
2        fact exist as to all proposed class members and predominate over questions
3        affecting only individual class members. These common questions include:
4             a. Whether Defendants engaged in the wrongful conduct alleged
5                   herein;
6             b. Whether Defendants’ inadequate data security measures were a
7                   cause of the data security lapse;
8             c. Whether Defendants owed a legal duty to Plaintiff and the other
9                   Class members to exercise due care in collecting, storing, and
10                  safeguarding their Personal Identifying Information;
11            d. Whether Defendants negligently or recklessly breached legal duties
12                  owed to Plaintiff and the other class members to exercise due care in
13                  collecting, storing, and safeguarding their Personal Identifying
14                  Information;
15            e. Whether Plaintiff and the Class are at an increased risk for identity
16                  theft because of the data security lapse;
17            f. Whether Plaintiff and the Class have suffered benefit of the bargain
18                  losses because of the data security lapse;
19            g. Whether Defendants’ conduct violated Cal. Bus. & Prof. Code §
20                  17200 et seq.;
21            h. Whether Defendants’ conduct violated the California Financial
22                  Information Privacy Act, Cal. Financial Code § 4050, et seq.;
23            i. Whether Defendants’ conduct violated the Gramm-Leach-Bliley Act,
24                  Pub.L. 106–102, 113 Stat. 1338;
25            j. Whether Plaintiff and the other class members are entitled to actual,
26                  statutory, or other forms of damages, and other monetary relief; and
27            k. Whether Plaintiff and the other class members are entitled to
28                  equitable relief, including, but not limited to, injunctive relief and

                                                                                      Page 13
                                         Class Action Complaint
     Case 8:19-cv-01234-DSF-E Document 1 Filed 06/20/19 Page 14 of 22 Page ID #:14



1                    restitution.
2              46.      These issues not only predominate, they are also matters
3        appropriate for issue certification under Rule 23(c)(4).
4              47.      Defendant engaged in a common course of conduct giving rise to
5        the legal rights sought to be enforced by Plaintiff individually and on behalf
6        of the other Class members. Similar or identical statutory and common law
7        violations, business practices, and injuries are involved. Individual questions,
8        if any, pale by comparison, in both quantity and quality, to the numerous
9        questions that dominate this action.
10             48.      Typicality: Plaintiff’s claims are typical of the claims of the other
11       Class members because, among other things, Plaintiff and the other Class
12       members were injured through the substantially uniform misconduct by
13       Defendant. Plaintiff is advancing the same claims and legal theories on behalf
14       of themselves and all other class members, and there are no defenses that are
15       unique to Plaintiff’s.
16             49.      Adequacy of Representation: Plaintiff is an adequate
17       representative of the class because his interests do not conflict with the
18       interests of the other class members he seeks to represent; he has retained
19       counsel competent and experienced in complex class action litigation, and
20       Plaintiff will prosecute this action vigorously. The Class’ interests will be
21       fairly and adequately protected by Plaintiff and his counsel.
22             50.      Superiority: A class action is superior to any other available
23       means for the fair and efficient adjudication of this controversy, and no
24       unusual difficulties are likely to be encountered in the management of this
25       matter as a class action. The damages, harm, or other financial detriment
26       suffered individually by Plaintiff and the other Class members are relatively
27       small compared to the burden and expense that would be required to litigate
28       their claims on an individual basis against Defendants, making it

                                                                                      Page 14
                                          Class Action Complaint
     Case 8:19-cv-01234-DSF-E Document 1 Filed 06/20/19 Page 15 of 22 Page ID #:15



1        impracticable for class members to individually seek redress for Defendants’
2        wrongful conduct. Even if class members could afford individual litigation,
3        the court system could not. Individualized litigation would create a potential
4        for inconsistent or contradictory judgments and increase the delay and
5        expense to all parties and the court system. By contrast, the class action
6        device presents far fewer management difficulties and provides the benefits
7        of single adjudication, economies of scale, and comprehensive supervision by
8        a single court.
9                                 FIRST CAUSE OF ACTION
10                   Unlawful, Unfair, and Fraudulent Business Practices
11                           Cal. Bus. & Prof. Code § 17200, et seq.
12            (on behalf of Plaintiff and the Nationwide and California Classes)
13             51.   Plaintiff re-alleges the paragraphs above as if fully set forth
14       herein.
15             52.   Defendants violated and continue to violate California’s Unfair
16       Competition Law (UCL), Cal. Bus. & Prof. Code § 17200, et seq., which
17       prohibits unlawful, unfair, or fraudulent business acts or practices.
18             53.   Defendants’ conduct, as alleged above, is unlawful because it
19       violates the Gramm-Leach-Bliley Act, the California Financial Information
20       Privacy Act, Section 5 of the Federal Trade Commission Act, and state data
21       security laws.
22             54.   Defendants’ conduct is an unfair practice under the UCL because
23       it was immoral, unethical, oppressive, and unscrupulous and caused
24       substantial harm. This conduct includes failing to adequately ensure the
25       privacy, confidentiality, and security of consumer data entrusted to them and
26       failing to have even basic data security measures in place. Consumers were
27       harmed because they paid substantial sums of money for Defendants’
28       services, which included express and implied promises of adequate data

                                                                                   Page 15
                                       Class Action Complaint
     Case 8:19-cv-01234-DSF-E Document 1 Filed 06/20/19 Page 16 of 22 Page ID #:16



1        security, and Defendants failed to provide it.
2              55.    Instead, the PII of Plaintiff and the Classes, including their Social
3        Security numbers and bank account information, were made accessible by
4        Defendants to scammers, identity thieves, and other malicious actors,
5        subjecting Plaintiff and the Classes to an impending risk of identity theft.
6        Additionally, Defendants’ conduct was unfair under the UCL because it
7        violates the policies underlying the laws set out in the prior paragraph.
8              56.    The harm caused by Defendants’ unfair practices outweighs any
9        potential benefits from those practices. Further, there were reasonable
10       alternatives available to Defendants to further their legitimate business
11       interests.
12             57.    Defendants’ conduct was “fraudulent” because it was likely to
13       deceive a reasonable consumer. Defendants failed to disclose that they were
14       not in compliance with the terms of their privacy policy or state and federal
15       financial data security law.
16             58.    A reasonable person would not have agreed to use Defendants’
17       services, knowing the truth about Defendants’ poor data security. Had
18       Defendants disclosed their nonexistent data security, Plaintiff would not have
19       used Defendants’ services or would have paid much less for them.
20             59.    As a direct result of Defendants’ violations of the UCL, as set out
21       above, Plaintiff and the Classes suffered injury in fact and lost money or
22       property by overpaying for inadequate data security.
23             60.    As a direct result of Defendants’ violations of the UCL, Plaintiff
24       and the Classes are entitled to restitution and other equitable relief.
25                               SECOND CAUSE OF ACTION
26                                          Negligence
27           (on behalf of Plaintiff and the Nationwide and California Classes)
28             61.    Plaintiff repeats, re-alleges and incorporates by reference the

                                                                                    Page 16
                                        Class Action Complaint
     Case 8:19-cv-01234-DSF-E Document 1 Filed 06/20/19 Page 17 of 22 Page ID #:17



1        allegations contained in the paragraphs above as if fully set forth herein.
2              62.   By being entrusted by Plaintiff and the Class to safeguard their
3        most sensitive PII during key financial transactions, including title insurance
4        purchases, Defendants had a special relationship with Plaintiff and the Class.
5        Plaintiff and the Class signed up for Defendants’ services and agreed to
6        provide their PII with the understanding that Defendants would take
7        appropriate measures to protect it and would inform Plaintiff and the Class
8        of any breaches or other security concerns that might call for action by
9        Plaintiff and the Class. But, Defendants did not. Defendants are morally
10       culpable, given their wholly inadequate safeguards.
11             63.   Defendants had a duty of reasonable care, both under common
12       law and the Gramm-Leach-Bliley Act and the California Financial
13       Information Privacy Act, to safeguard the privacy, confidentiality, and
14       security of Plaintiff’s and Class members’ PII and to take reasonable
15       measures to protect that PII. In addition, Defendants assumed a duty to
16       Plaintiff and the Class by way of their privacy policy claims.
17             64.   Defendants breached these duties by failing to adequately
18       safeguard the privacy, confidentiality, and security of Plaintiff’s and Class
19       members’ personal information and documents.
20             65.   As a direct and proximate result of Defendants’ breach of their
21       duty of care, Plaintiff and the Class suffered injuries, as alleged above, in an
22       amount subject to proof.
23                               THIRD CAUSE OF ACTION
24                                     Breach of Contract
25           (on behalf of Plaintiff and the Nationwide and California Classes)
26             66.   Plaintiff re-alleges the paragraphs above as if fully set forth
27       herein.
28             67.   Plaintiff and Class members entered into a contract with First

                                                                                    Page 17
                                       Class Action Complaint
     Case 8:19-cv-01234-DSF-E Document 1 Filed 06/20/19 Page 18 of 22 Page ID #:18



1        American for the provision of title insurance or other closing services.
2        Among the provisions of those contracts was a promise by Defendants to
3        keep the PII of Plaintiff and the Classes secure in exchange for payment from
4        Plaintiff and the Classes.
5              68.   In its privacy policy and elsewhere, Defendants expressly
6        promised that it would safeguard its customers’ PII. Defendants’ represented:
7        “We currently maintain physical, electronic, and procedural safeguards that
8        comply with federal regulations to guard your nonpublic personal
9        information.” Those federal regulations would include the pertinent
10       provisions of the Gramm-Leach-Bliley Act.
11             69.   In giving Defendants their PII and paying for Defendants’
12       services, Plaintiff and Class members performed what was required under
13       the contract.
14             70.   Defendants, however, failed to perform their obligations under
15       the contract, including failing to provide adequate security—or even any
16       security—for Plaintiff’s and the Classes’ PII.
17             71.   Defendants’ failure to perform the material terms of the contracts
18       with Plaintiff and the Classes by allowing unauthorized access to their PII
19       without any safeguards, is a breach of their contracts with Plaintiff and the
20       Classes.
21             72.   As a direct result of First American’s breach, Plaintiff and Classes
22       did not receive the full benefit of the bargain, instead receiving services that
23       were less valuable than described in their contracts.
24             73.   Also, because of Defendants’ breach, Plaintiff and Classes have
25       suffered actual damages due to the exposure of their PII, rendering them at
26       substantially increased risk of identity theft. personal information, and they
27       remain at imminent risk of suffering additional damages in the future.
28


                                                                                    Page 18
                                       Class Action Complaint
     Case 8:19-cv-01234-DSF-E Document 1 Filed 06/20/19 Page 19 of 22 Page ID #:19



1                                FOURTH CAUSE OF ACTION
2                                  Breach of Implied Contract
3            (On Behalf of Plaintiff and the Nationwide and California Classes)
4              74.    Plaintiff re-alleges the paragraphs above as if fully set forth
5        herein.
6              75.    Plaintiff and the Classes bring this count in the alternative to the
7        breach of contract cause of action.
8              76.    To the extent that Defendants’ privacy policies did not form
9        express contracts, the purchase of Defendant’s title insurance or other
10       financial products or services created implied contracts between Defendants
11       and the user, the terms of which were set forth by the relevant privacy
12       policies and related pages.
13             77.    Defendants breached such implied contracts by failing to adhere
14       to the terms of the applicable privacy policies. Defendants violated their
15       commitment to maintain the confidentiality and security of the PII of
16       Plaintiffs and the Classes and failed to comply with their own policies and
17       applicable laws, regulations, and industry standards relating to data security.
18             78.    Plaintiff and the Classes were harmed as the result of Defendants’
19       breach of the implied contracts because they paid for services and guarantees
20       that were worth less than was paid for them because of their lack of security.
21             79.    This breach of the implied contracts was a direct and legal cause
22       of the injuries and damages to Plaintiffs and members of the Class as
23       described above.
24                                 FIFTH CAUSE OF ACTION
25                 Breach of Implied Covenant of Good Faith and Fair Dealing
26           (On Behalf of Plaintiff and the Nationwide and California Classes)
27             80.    Plaintiff re-alleges the paragraphs above as if fully set forth
28       herein.

                                                                                    Page 19
                                        Class Action Complaint
     Case 8:19-cv-01234-DSF-E Document 1 Filed 06/20/19 Page 20 of 22 Page ID #:20



1              81.   Under California law there is an implied covenant of good faith
2        and fair dealing in every contract that neither party will do anything which
3        will injure the right of the other to receive the benefits of the agreement.
4              82.   Under the express and implied terms of the agreements entered
5        into between Defendants and Plaintiff and the Classes, Plaintiff and the
6        Classes were to benefit through the use of Defendants’ services, while those
7        Defendants were supposed to benefit through payment for those services and
8        the limited use of users’ data for those services.
9              83.   Defendants exhibited bad faith through their conscious awareness
10       of and deliberate indifference to the risks to Class members’ PII, including by
11       having virtually no security measures to protect sensitive PII that could easily
12       be used to commit identity fraud and financial fraud and by exposing that PII
13       to the world. In doing so, Defendants acted well outside of commercially
14       reasonable norms.
15             84.   Defendants, by exposing their customers to vastly greater and
16       more harmful exploitation of their PII than they had bargained for, breached
17       the implied covenant of good faith and fair dealing with respect to both the
18       specific contractual terms in the contracts and the implied warranties of their
19       contractual relationships with their customers.
20             85.   Plaintiffs and the other Class members were harmed as the result
21       of Defendants’ breach of the implied covenant of good faith and fair dealing
22       because their PII and financial information were exposed, and Defendants
23       failed to provide the data security promised by Defendants.
24                                SIXTH CAUSE OF ACTION
25                                     Unjust Enrichment
26           (On Behalf of Plaintiff and the Nationwide and California Classes)
27             86.   Plaintiff re-alleges the paragraphs above as if fully set forth
28       herein.

                                                                                   Page 20
                                       Class Action Complaint
     Case 8:19-cv-01234-DSF-E Document 1 Filed 06/20/19 Page 21 of 22 Page ID #:21



1             87.   Defendants received a benefit from Plaintiff and the Classes when
2        they got payments for title insurance or other financial services. These
3        benefits came at the expense of Plaintiff and the Classes because they paid
4        substantial sums for Defendants’ services.
5             88.   It would be unjust for Defendants to retain the benefits they
6        received from Plaintiff and the Classes in relation to proper data security
7        since Defendants did not provide any data security at all.
8             89.   Plaintiff and the Class seek disgorgement of Defendants’ ill-
9        gotten gains.
10                                   PRAYER FOR RELIEF
11            WHEREFORE, Plaintiff requests that the Court enter a judgment
12      awarding the following relief:
13               a. An order certifying the proposed classes, and appointing
14                  Plaintiff’s counsel to represent the classes;
15               b. An order awarding Plaintiff and the Class members damages,
16                  restitution, disgorgement, and/or any other form of monetary
17                  relief provided by law;
18               c. An order declaring Defendants’ conduct to be unlawful;
19               d. An order issuing a permanent injunction against Defendants;
20               e. An order awarding Plaintiff and the Class’s reasonable costs of
21                  suit;
22               f. An order awarding Plaintiff and the Class pre-judgment and post-
23                  judgment interest as allowed under the law; and
24               g. An order awarding such other and further relief as the Court
25                  deems just and proper.
26

27

28


                                                                                    Page 21
                                      Class Action Complaint
     Case 8:19-cv-01234-DSF-E Document 1 Filed 06/20/19 Page 22 of 22 Page ID #:22



1

2                                DEMAND FOR JURY TRIAL
3             Plaintiff, on behalf of themselves and the proposed Class, hereby
4       demand a trial by jury as to all matters so triable.
5

6

7
         Dated: June 20, 2019               _/s/ Gayle M. Blatt___________
                                            GAYLE M. BLATT
8                                           Attorneys for Plaintiff
9

10                                           CASEY GERRY SCHENK
11                                           FRANCAVILLA BLATT & PENFIELD,
                                             LLP
12                                           110 Laurel Street
                                             San Diego, CA 92101
13
                                             Telephone: (619) 238-1811
14                                           Facsimile: (619) 544-9232
                                             dcasey@cglaw.com
15                                           gmb@cglaw.com
16                                           jrobinson@cglaw.com
                                             sbarron@cglaw.com
17

18
                                             TADLER LAW LLP
19                                           Ariana J. Tadler
                                             A.J. de Bartolomeo (SBN 136502)
20                                           Henry Kelston
21                                           Melissa Ryan Clark
                                             One Pennsylvania Plaza
22                                           New York, New York 10119
                                             Telephone: (212) 946-9300
23
                                             Facsimile: (212) 273-4375
24                                           atadler@tadlerlaw.com
                                             ajdebartolomeo@tadlerlaw.com
25                                           hkelston@tadlerlaw.com
26                                           mclark@tadlerlaw.com

27

28


                                                                                  Page 22
                                       Class Action Complaint
